Vacated by Supreme Court, October 4, 2010



                                UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL LEWIS WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (5:08-cr-00224-BO-1)


Submitted:    January 5, 2010                 Decided:   January 25, 2010


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes,   Jennifer   P.   May-Parker,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Lewis White pleaded guilty to possession of a

firearm   after       having      previously     been   convicted         of    a   crime

punishable     by    a    term   of   imprisonment      exceeding     one       year,   in

violation of 18 U.S.C. § 922(g)(1) (2006).                    White subsequently

moved to withdraw his guilty plea and the district court denied

his   motion.         The    court     sentenced      White   to    120        months   of

imprisonment        and   White    now     appeals.      Finding      no       error,   we

affirm.

            On appeal, White argues that the district court erred

in denying his motion to withdraw his guilty plea.                         We review a

district court’s denial of a motion to withdraw a guilty plea

for abuse of discretion.              United States v. Dyess, 478 F.3d 224,

237 (4th Cir. 2007) (citation omitted).                  A defendant seeking to

withdraw his guilty plea bears the burden of demonstrating that

withdrawal should be granted.              Id.

             White argues that he was legally innocent of violating

§ 922(g)(1) because his prior convictions for possession with

intent    to    distribute         cocaine,      possession        with    intent       to

distribute marijuana, possession of cocaine, and possession of

stolen property were not punishable by a term of imprisonment

exceeding      one    year.        While    White’s     argument     is        concededly

foreclosed by United States v. Harp, 406 F.3d 242, 246-47 (4th

Cir. 2005), he argues that the subsequent decisions in United

                                            2
States v. Rodriguez, 553 U.S. 337 (2008), and United States v.

Pruitt,     545     F.3d   416   (6th    Cir.     2008),    have      undermined        this

court’s holding in Harp.              We have thoroughly reviewed the record

and the relevant legal authorities and conclude that our holding

in   Harp    is    consistent     with      the   Supreme       Court’s        decision    in

Rodriguez.         Further, to the extent Pruitt may be inconsistent

with    Harp,      decisions     by   our   sister       circuits      are     simply     not

binding upon this court.

              We    therefore     affirm      the    judgment       of    the     district

court.       We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in     the     materials

before      the    court   and   argument        would    not   aid      the    decisional

process.

                                                                                  AFFIRMED




                                             3